DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2 and 4 have been canceled. Claims 1 and 3 are pending in the application.

Response to Arguments
Applicant’s arguments, see pages 5-9, filed 7/19/2021, with respect to claims 1 and 3 have been fully considered and are persuasive.  The rejection of 4/22/2021 has been withdrawn. 

Allowable Subject Matter
Claim 1 and 3 are allowed.
The following is an examiner’s statement of reasons for allowance:
Brandt et al. (US 5,297,517) hereinafter Brandt, Sakaray et al. (US 10,411,556 B1) hereinafter Sakaray and Tsujino (US 2014/0262606 A1) hereinafter Tsujino are the closest prior art of record. Brandt discloses a power generator with a shroud plate. Sakaray discloses a sound absorbing member and Tsujino discloses a sound absorbing member at the opening. However, Brandt, Sakaray, nor Tsujino either alone or together anticipate or render obvious, “the shroud main body member comprises, in the shroud .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.P.L./Examiner, Art Unit 3747